DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 10 September 2019.  Claims 1-20 are pending and have been examined. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 1-20 is/are directed to the abstract idea of the analyzing of collected data regarding the availability as well as demand for tasks and then distributing the tasks to the members. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 

Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-7) is/are directed to a method, claim(s) (8-14) is/ are directed to a system, and claims(s) (15-20) is/are directed to a computer program product and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-20 recite(s) a mental process utilized to perform a certain method of organizing human activity. Specifically the independent claims 1, 8, and 15 recite a mental process: as drafted, the claim recites the limitation of comparing at least one of the collected traffic data to a predefined threshold which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by the processor” language, the claim encompasses the user collecting information regarding availability of members at specific times and tasks that need to be collected and then assign the members to the tasks. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the 

“Furthermore after an analysis is performed the information analysis that is determined is viewed as the certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to assign group members to perform tasks that they have the available time and resources to perform which is a method of managing interactions between people. Thus, the claim recites an abstract idea. 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer; or that data gathering “identifying” steps required to use the correlation do not add a meaningful 

The claim recites the additional element(s): that a processor is used to perform the calculating steps.  The processor in this step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (calculating a work time from data collected over a period of time). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): identifying first data, identifying second data, identifying conflict, and distributing tasks performs the calculating step. The identifying and distributing steps are recited at a high level of generality (i.e., as a general means of managing data to either collect or disseminate information for the calculating step), and amounts to mere data sending and receiving, which is a form of insignificant extra-solution activity. The processor that performs the calculating step is also recited at a high level of generality, and merely automates the calculating step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the 

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1, 8, and 15 recite(s) identifying first data, identifying second data, calculating a total work time, identifying a conflict, and distributing tasks which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for identifying, calculating, and distributing which is the abstract idea steps of valuing 

Thus the claims recites an abstract idea directed to a mental process (i.e. the analyzing of collected data regarding the availability as well as demand for tasks and then distributing the tasks to the members) in order to provide the organizing of human activity.  Using a computer to identifying, calculating, and distributing the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The analyzing of collected data regarding the availability as well as demand for tasks and then distributing the tasks to the members would clearly be to a mental activity that a company would go through in order to decide how to assign tasks to workers.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine how to assign tasks to member (organizing human activity):

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 5, 12, 19, and 20 recite limitations which further limit the claimed analysis of data.

Claims 2, 9, and 16 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With respect to the currently filed claims the implementing steps can be found in Casal which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claims 3, 4, 7, 10, 11, 14, 17, and 18 recites limitations directed to claim language viewed non-functional data labels.  

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the availability of members as well as task that need to 

Step 2B

The claim(s) 1-20 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the 

Therefore based on the above analysis as conducted based on the most updated guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casal et al. (U.S. Patent Publication 2018/0143975 A1) (hereafter Casal) in view of Rodden et al. (U.S. Patent Publication 2019/0334907 A1) (hereafter Rodden).

	Referring to Claim 1, Casal teaches a computer-implemented method for automatically distributing tasks, comprising: 

identifying, by one or more processors, first data associated with each member of a group (see; par. [0378] of Casal teaches an example of the determining of available work hours of workers, and information par. [0146] is stored in profiles of the worker, that are members par. [0088] of workgroup).

identifying, by the one or more processors, second data associated with demands for the group (see; par. [0051] of Casal teaches the understanding of what is currently assigned based on current needs).

calculating, by the one or more processors, a total work time for each member of the group using the first data (see; par. [0380] of Casal teaches the real or near real time updating of a crowd of worker segments taking into account experience and current task allocation, where par. [0429] further provides the ability to segment and further determine the unit capacity in order to handle work unit requests).

based on the identified conflict, distributing, by the one or more processors, tasks among members of the group (see; par. [0212] of Casal teaches once the full understanding of the current workflow is complete, including par. [0198] and par. [0375] which takes into account when individuals are not available for some particular reason to perform a task (i.e. conflict), a new par. [0091] a routing or distribution of tasks once a full understanding of the workflow is completed).

Casa1 teaches an example of what is viewed as a conflict in the scheduling, Casal does not explicitly use the word conflict, however, 

Rodden teaches identifying, by the one or more processors, a conflict between the total work time for each member of the group and the second data (see; par. [0340] of Rodden teaches the determining of non-optimal scheduling that present a conflict with handling work tasks for the par. [0026] user and groups).

The Examiner notes that Casal teaches similar to the instant application teaches the utilization of information in order to manage the scheduling of tasks with respect to workers.  Specifically, Casal discloses the management of data that provides task management including the routing or distribution of tasks based on workflow including available hours and current needs it is therefore viewed as analogous art in the same field of endeavor. Additionally, Rodden teaches 

Casal discloses the management of data that provides task management including the routing or distribution of tasks based on workflow including available hours and current needs.  However, Casal fails to disclose identifying, by the one or more processors, a conflict between the total work time for each member of the group and the second data.

Rodden discloses identifying, by the one or more processors, a conflict between the total work time for each member of the group and the second data.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Casal the identifying, by the one or more processors, a conflict between the total work time for each member of the group and the second data as taught by Rodden since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Casal and Rodden teach the collecting and analysis of data in order to manage the tasks of users in a work environment and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Casal in view of Rodden teaches the method above, Casal does not explicitly disclose a method having the limitations of, however

creating a report including the identified conflict (see; par. [0390] of Rodden teaches the providing in real time resource issues with providing tasks, par. [0340] including the management of conflict), and
displaying, by the one or more processors, a warning message to communicate the conflict between the total work time and the second data (see; par. [0340] of Rodden teaches the determining of non-optimal scheduling that present a conflict with handling work tasks for the in the form of a warning).

The Examiner notes that Casal teaches similar to the instant application teaches the utilization of information in order to manage the scheduling of tasks with respect to workers.  Specifically, Casal discloses the management of data that provides task management including the routing or distribution of tasks based on workflow including available hours and current needs it is therefore viewed as analogous art in the same field of endeavor. Additionally, Rodden teaches resource optimization for scheduling activities and as it is comparable in certain respects to Casal which the utilization of information in order to manage the scheduling of tasks with respect to workers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Casal discloses the management of data that provides task management including the routing or distribution of tasks based on workflow including available hours and current needs.  However, Casal fails to disclose creating a report including the identified conflict, and displaying, by the one or more processors, a warning message to communicate the conflict between the total work time and the second data.

Rodden discloses creating a report including the identified conflict, and displaying, by the one or more processors, a warning message to communicate the conflict between the total work time and the second data.

It would be obvious to one of ordinary skill in the art to include in the task management



	Referring to Claim 8, Casal in view of Rodden teaches a computer system for automatically distributing tasks.  Claim 8 recites the same or similar limitations as those addressed above in claim 1, Claim 8 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (par. [0110] of Casal teaches the use of a processor and memory to perform the management of tasks).

	Referring to Claim 9, see discussion of claim 8 above, while Casal in view of Rodden teaches the system above Claim 9 recites the same or similar limitations as those addressed above in claim 2, Claim 9 is therefore rejected for the same or similar limitations as set forth above in claim 2.

Referring to Claim 15, Casal in view of Rodden teaches a computer program product for automatically distributing tasks.  Claim 15 recites the same or similar limitations as those addressed above in claim 1 and 8, Claim 15 is therefore rejected for the same reasons as set forth above in claim 1 and 8, except for the following noted exception.

	Referring to Claim 16, see discussion of claim 15 above, while Casal in view of Rodden teaches a computer program product for automatically distributing tasks above Claim 16 recites the same or similar limitations as those addressed above in claim 2, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 2.


Claims 3, 4, 10, 11, 17, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casal et al. (U.S. Patent Publication 2018/0143975 A1) (hereafter Casal) in view of Rodden et al. (U.S. Patent Publication 2019/0334907 A1) (hereafter Rodden) in further view of Swierz, III et al. (U.S. Patent Publication 2012/0215578 A1) (hereafter Swierz).

	Referring to Claim 3, see discussion of claim 1 above, while Casal in view of Rodden teaches the method above, Casal in view of Rodden does not explicitly disclose a method having the limitations of, however

Swierz teaches the first data comprises working hours, work assignments, planned vacations, experience and abilities (see; par. [0006] of Swierz teaches the managing of workflows and schedules include taking into account workhours, scheduled work, time off, par. [0008] expertise, experience (i.e. ability)).



Casal and Rodden discloses the management of data that provides task management including the routing or distribution of tasks based on workflow including available hours and current needs.  However, Casal and Rodden fails to disclose the first data comprises working hours, work assignments, planned vacations, experience and abilities.

Swierz discloses the first data comprises working hours, work assignments, planned vacations, experience and abilities.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Casal and Rodden the first data comprises working hours, work assignments, planned vacations, experience and abilities as taught by Swierz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Casal, Rodden, and Swierz teach the collecting and analysis of data in order to manage the tasks 


	Referring to Claim 4, see discussion of claim 1 above, while Casal in view of Rodden teaches the method above, Casal in view of Rodden does not explicitly disclose a method having the limitations of, however

Swierz teaches the second data comprises project deadlines, projections and customer demands, end-of-year deadlines, end-of-quarter deadlines, and holiday season schedule (see; par. [0009] of Swierz teaches the workflow demands include deadlines, par. [0048] time specific employee commitments, par. [0051] holiday affecting schedules, end of year deadlines , and firm events (i.e. quarterly deadlines)).

The Examiner notes that Casal teaches similar to the instant application teaches the utilization of information in order to manage the scheduling of tasks with respect to workers.  Specifically, Casal discloses the management of data that provides task management including the routing or distribution of tasks based on workflow including available hours and current needs it is therefore viewed as analogous art in the same field of endeavor. Additionally, Rodden teaches resource optimization for scheduling activities and as it is comparable in certain respects to Casal which the utilization of information in order to manage the scheduling of tasks with respect to workers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Swierz teaches implementing workflows and managing staff and engagements and as it is comparable in certain respects to Casal and Rodden which the utilization of information in order to manage the scheduling of tasks with respect to workers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Swierz discloses the second data comprises project deadlines, projections and customer demands, end-of-year deadlines, end-of-quarter deadlines, and holiday season schedule.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Casal and Rodden the second data comprises project deadlines, projections and customer demands, end-of-year deadlines, end-of-quarter deadlines, and holiday season schedule as taught by Swierz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Casal, Rodden, and Swierz teach the collecting and analysis of data in order to manage the tasks of users in a work environment and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 10, see discussion of claim 8 above, while Casal in view of Rodden teaches the system above Claim 10 recites the same or similar limitations as those addressed above in claim 3, Claim 10 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 11, see discussion of claim 8 above, while Casal in view of Rodden teaches the system above Claim 11 recites the same or similar limitations as those addressed 

	Referring to Claim 17, see discussion of claim 15 above, while Casal in view of Rodden teaches a computer program product for automatically distributing tasks above Claim 17 recites the same or similar limitations as those addressed above in claim 3, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 18, see discussion of claim 15 above, while Casal in view of Rodden teaches a computer program product for automatically distributing tasks above Claim 18 recites the same or similar limitations as those addressed above in claim 4, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 4.


Claims 5-7, 12-14, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casal et al. (U.S. Patent Publication 2018/0143975 A1) (hereafter Casal) in view of Rodden et al. (U.S. Patent Publication 2019/0334907 A1) (hereafter Rodden) in further view of Horvitz et al. (U.S. Patent 8,271,631 B1) (hereafter Horvitz).


	Referring to Claim 5, see discussion of claim 1 above, while Casal in view of Rodden teaches the method above, Casal does not explicitly disclose a method having the limitations of, however,

a first stress level indicator associated with each member of the group and a second stress level indicator associated with the group as a whole (see; par. [0041], par. [0445]-[0047], par. [0470]-0472] of Rodden teaches multiple stress level indicators that indicate a users stress level as well as another stress level that provides the stress level for a group).

Casal in view of Rodden does not explicitly disclose the following limitation, however,

Horvitz teaches based on the calculated total work time and a linear regression model of sample data, estimating, (see; col. 5, lines (32-53) of Horvizt teaches the assignment of people utilizing a linear regression model). 

The Examiner notes that Casal teaches similar to the instant application teaches the utilization of information in order to manage the scheduling of tasks with respect to workers.  Specifically, Casal discloses the management of data that provides task management including the routing or distribution of tasks based on workflow including available hours and current needs it is therefore viewed as analogous art in the same field of endeavor. Additionally, Rodden teaches resource optimization for scheduling activities and as it is comparable in certain respects to Casal which the utilization of information in order to manage the scheduling of tasks with respect to workers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Horvitz teaches tools, and interfaces for the dynamic assignment of people to groups to enable enhanced collaboration and as it is comparable in certain respects to Casal and Rodden which the utilization of information in order to manage the scheduling of tasks with respect to workers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Casal and Rodden discloses the management of data that provides task management including the routing or distribution of tasks based on workflow including available hours and current needs.  However, Casal and Rodden fails to disclose based on the calculated total work time and a linear regression model of sample data, estimating.

Horvitz discloses based on the calculated total work time and a linear regression model of sample data, estimating.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Casal and Rodden based on the calculated total work time and a linear regression model of sample data, estimating as taught by Horvitz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Casal, Rodden, and Horvitz teach the collecting and analysis of data in order to manage the tasks of users in a work environment and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 6, see discussion of claim 5 above, while Casal in view of Rodden in further view of Horvitz teaches the method above, Casal does not explicitly disclose a method having the limitations of, however,

Rodden teaches collecting, by the one or more processors, crowdsourced stress data (see; par. [0445]-[0447] of Rodden teaches the collecting of group stress data), and
using, by the one or more processors, the collected crowdsourced stress data to improve the estimated first and second stress level indicators (see; par. [0470]-[0472] of Rodden teaches collecting of crowd data and based on an analysis of the data regarding stress the suggestion of changes in activities).

The Examiner notes that Casal teaches similar to the instant application teaches the utilization of information in order to manage the scheduling of tasks with respect to workers.  Specifically, Casal discloses the management of data that provides task management including the routing or distribution of tasks based on workflow including available hours and current needs it is 

Casal discloses the management of data that provides task management including the routing or distribution of tasks based on workflow including available hours and current needs.  However, Casal fails to disclose collecting, by the one or more processors, crowdsourced stress data, and using, by the one or more processors, the collected crowdsourced stress data to improve the estimated first and second stress level indicators.

Rodden discloses collecting, by the one or more processors, crowdsourced stress data, and using, by the one or more processors, the collected crowdsourced stress data to improve the estimated first and second stress level indicators.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Casal collecting, by the one or more processors, crowdsourced stress data, and using, by the one or more processors, the collected crowdsourced stress data to improve the estimated first and second stress level indicators as taught by Rodden since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Casal and Rodden teach the collecting and analysis of data in order to manage the tasks of users in a work environment and they do not contradict or diminish the other alone or when combined.


Referring to Claim 7, see discussion of claim 5 above, while Casal in view of Rodden in further view of Horvitz teaches the method above, Casal does not explicitly disclose a method having the limitations of, however,

Rodden teaches the crowdsourced stress data comprises crowdsourced stress level indicators based on relative stress typically experienced by humans during certain times (see; par. [0466] of Rodden teaches determining the relative stress measured and anticipated at certain times (i.e. routine)).

The Examiner notes that Casal teaches similar to the instant application teaches the utilization of information in order to manage the scheduling of tasks with respect to workers.  Specifically, Casal discloses the management of data that provides task management including the routing or distribution of tasks based on workflow including available hours and current needs it is therefore viewed as analogous art in the same field of endeavor. Additionally, Rodden teaches resource optimization for scheduling activities and as it is comparable in certain respects to Casal which the utilization of information in order to manage the scheduling of tasks with respect to workers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Casal discloses the management of data that provides task management including the routing or distribution of tasks based on workflow including available hours and current needs.  However, Casal fails to disclose the crowdsourced stress data comprises crowdsourced stress level indicators based on relative stress typically experienced by humans during certain times.

Rodden discloses the crowdsourced stress data comprises crowdsourced stress level indicators based on relative stress typically experienced by humans during certain times.

It would be obvious to one of ordinary skill in the art to include in the task management



	Referring to Claim 12, see discussion of claim 8 above, while Casal in view of Rodden teaches the system above Claim 12 recites the same or similar limitations as those addressed above in claim 5, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 13, see discussion of claim 12 above, while Casal in view of Rodden in further view of Horvitz teaches the system above Claim 13 recites the same or similar limitations as those addressed above in claim 6, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 14, see discussion of claim 13 above, while Casal in view of Rodden in further view of Horvitz teaches the system above Claim 13 recites the same or similar limitations as those addressed above in claim 6, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 6.

Referring to Claim 19, see discussion of claim 15 above, while Casal in view of Rodden teaches a computer program product for automatically distributing tasks above Claim 19 recites the same or similar limitations as those addressed above in claim 5, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 20, see discussion of claim 19 above, while Casal in view of Rodden in further view of Horvitz teaches a computer program product for automatically distributing tasks above Claim 20 recites the same or similar limitations as those addressed above in claim 6 and 7, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 6 and 7.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Bodnick et al. (U.S. Patent Publication 2019/0286462 A1) discloses systems, methods, and media for presenting interactive checklists.
Rapaport et al. (U.S. Patent Publication 2012/0290950 A1) discloses a social-topical adaptive networking system allowing for group based contextual transaction offers and acceptances and hot topic watchdogging.
DUCHON et al. (U.S. Patent Publication 2011/0040764 A1) discloses a method and system to compare data entities.
Rhett (U.S. Patent Publication 2009/0112677 A1) discloses a method for automatically developing suggested optimal work schedules from unsorted group and individual task lists.
Miller (U.S. Patent 5,408,663) discloses resource allocation methods.
Ginsberg et al. (U.S. Patent 6,070,144) discloses a system and process for job scheduling using limited discrepancy search.
Paul et al. (U.S. Patent Publication 2010/0049574 A1) discloses a system and method for optimizing manufacturing workforce.
Hunt (U.S. Patent 10,445,702 B1) discloses a personal adaptive scheduling system and associated methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623